Citation Nr: 0412043	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-19 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a bilateral foot condition, to include 
frostbite.

2.  Entitlement to service connection for arthritis of the 
right knee.

3.  Entitlement to service connection for arthritis of the 
great toe of the right foot.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to January 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board remanded this case in May 2003 in view of the 
veteran's request for a hearing before the Board.  The 
hearing was conducted by the undersigned Veterans Law Judge 
at the RO in October 2003.  

The issues of service connection for a bilateral foot 
disability, right knee arthritis and service connection for 
right great toe arthritis are REMANDED to the RO via the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC), in Washington, DC.  VA will notify you if further 
action is required on your part. 


FINDINGS OF FACT

1.  In February 1957, the RO confirmed and continued a denial 
of the claim of service connection for a bilateral foot 
condition on the basis that the condition treated during 
service was acute and subsided without residuals, and 
therefore not ratable.  The veteran was notified of this 
decision and his procedural and appellate rights.  The 
veteran did not initiate an appeal.  

2.  Evidence received since the February 1957 RO decision is 
not cumulative and redundant, and by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  The February 1957 RO decision confirming and continuing 
the denial of the claim of service connection for a bilateral 
foot disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2003).

2.  The evidence received subsequent to the February 1957 RO 
decision is new and material, and the claim of service 
connection for a bilateral foot disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002) is 
applicable to this appeal.  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The Board does not find a remand is 
necessary with respect to the question of new and material 
evidence.  In other words, the veteran will not be prejudiced 
by the Board proceeding to a decision on this question as the 
Board has resolved the matter in the veteran's favor.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2003).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The RO denied the claim of service connection for frostbite 
of the feet in May 1956 on the basis that it was not shown by 
the evidence.  The evidence of record consisted of the 
veteran's service medical records.  In February 1957, the RO 
adjudicated an amended claim of service connection for other 
foot condition, and denied the claim on the basis that the 
condition treated during service was acute and subsided 
without residuals, and therefore not ratable.  The evidence 
of record at that time consisted of service medical records 
and a September 1956 VA examination.  

The service records show that the veteran complained of 
bilateral ankle pain in June 1952, and that an examination 
revealed first degree pes planus.  X-rays were negative for 
significant bone or joint abnormality.  Improvement with the 
use of arch supports was noted on a follow-up examination 
later that month.  The feet normal on the separation 
examination of 1953.  An examination of the feet was normal 
on a VA examination of September 1956.  

As noted, the RO denied the claim in February 1957.  He was 
furnished with notice of appellate rights and procedures, but 
did not appeal the RO's decision.  Therefore, that decision 
became final.  Evidence added to the record since the denial 
of the claim in 1956 consists of personal hearing testimony 
of January 2003 and VA treatment records dated from the 1990s 
to 2001.  

The veteran testified that he was exposed to the cold while 
serving in Germany and was treated for frostbite by a 
military physician that he worked with.  However, the 
treatment was not entered into the record.  He also indicated 
that the treatment was rendered in either the winter or fall 
of 1952.  The veteran also stated that when they were being 
processed at Fort Dix, New Jersey, the cold exposure for 
those serving in Germany was considered mild in comparison to 
the cold exposure for those in Korea.  Several private 
physicians have told him that he suffered from frostbite, and 
a VA physician offered the same opinion in the 1950s or 
1960s.  The veteran testified that he had an appointment for 
that day.  

VA treatment records show that the veteran has been seen for 
onychomycosis.  Also, in 1999, the veteran was seen for 
metatarsalgia of the right foot, peripheral neuropathy, 
peripheral vascular disease, and non-insulin dependent 
diabetes mellitus.  

The Board finds that the evidence bears directly and 
substantially upon the specific matter under consideration as 
it shows that the veteran has been treated for conditions 
that affect his feet, such as metatarsalgia.  The prior 
denials of the claim in 1956 and 1957 were essentially based 
on the lack of evidence showing a current disability.  
However, the evidence added to the record does show problems 
with the feet after service, which is an essential element 
for establishing entitlement to service connection.  
Therefore, it is not cumulative and redundant, and as it is 
significant since it goes directly to an essential element 
for establishing entitlement to service connection.  
Accordingly, the Board finds that the evidence is new and 
material, and serves to reopen the claim.  38 C.F.R. § 3.156.


ORDER

Having received new and material evidence, the veteran's 
claim of entitlement to service connection for a bilateral 
foot condition, including frostbite is reopened and the 
appeal is granted to this extent only.


REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for a bilateral 
foot disability.  In light of the Board's decision, the 
entire record must be reviewed on a de novo basis.  

The Board finds that the evidence is insufficient to decide 
the service connection issues with any certainty.  Regarding 
arthritis of the right knee and great toe of the right foot, 
the veteran has not been afforded the appropriate VA 
examinations for the purpose of securing the requisite nexus 
opinion.  Also, the service medical records do show that the 
veteran was treated for pes planus, and that he complained of 
left foot pain on a VA examination in 1956.  Post-service 
records also reflect treatment for metatarsalgia.  Therefore, 
examinations are in order.

Also, based on the veteran's October 2003 personal hearing 
testimony, it appears that treatment records need to be 
obtained.  Specifically, recent VA records dated from October 
2003 to the present, as well as those from VA facilities in 
St. Petersburg and Bay Pines dated in the 1960s and 1970s.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The VBA AMC should contact the 
veteran, and request that he identify any 
health care provider that treated him for 
a bilateral foot condition, right knee 
disability and right great toe arthritis 
since his separation from service.  Based 
on his response, the VBA AMC should 
attempt to procure copies of all records 
that have not previously been obtained 
from identified treatment sources.  
Specifically, the VBA AMC should obtain 
recent VA records dated from October 2003 
to the present, as well as those from VA 
facilities in St. Petersburg and Bay 
Pines dated in the 1960s and 1970s.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
VBA AMC.  If, after making reasonable 
efforts to obtain named records the VBA 
AMC is unable to secure same, the VBA AMC 
must notify the appellant and (a) 
identify the specific records the VBA AMC 
is unable to obtain; (b) briefly explain 
the efforts that the VBA AMC made to 
obtain those records; and (c) describe 
any further action to be taken by the VBA 
AMC with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  The VBA AMC should schedule the 
veteran for the appropriate VA 
examinations to determine the nature, 
etiology and severity of his bilateral 
foot conditions, right knee arthritis and 
right toe arthritis.  It is imperative 
that the examiner reviews the evidence in 
his claims folder, including a complete 
copy of this REMAND.  All necessary tests 
and clinical studies must be 
accomplished, and all clinical findings 
must be reported in detail.  A complete 
written rationale for all opinions made 
must be provided.  If any requested 
opinion cannot be provided that fact 
should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination report should be typed. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claims 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



